Title: To John Adams from Jean de Neufville & Fils, 22 February 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honour’d Sir
Amsterdam 22 Feby. 1781

May it please Yoúr Excellency! that we remove the doúbts which are laying on oúr mind for two letters we received for her from France, and which we have send for again yesterday to enclose them by a letter we had prepared bútt on which we gott only an answer today, that they were directed to yoúr Excellency, oúr Clarck had made the first mistake in sending them as usuall for which we begg yoúr pardon.
The Notary Myliús mean while is preparing the form of the Bonds with a proper translation which will be ready for Yoúr Excellencys perúsal and a great many of the plans are already running aboút, bútt in Conseqúence of them enqúiries begin to be made for the translated power, which we all forgott before Yoúr Excellency left the town, we do not suppose this can do any harm as yett bútt both Myliús and we are of opinion that it would be best if we could be enabled to have it deposited there on monnday next, we should be sorry this should prove any way inconvenient to yoúr Excellency in her intended Joúrney; what Success we may further flatter oúr Selfs with, we will better judge off at the beginning of next month.
With all regard we have the honoúr to be most respectfully Honourd Sir Yoúr Excellencys most devoted and most obedient humble servant

John de Neufville & Son

